The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2015

                                     No. 04-14-00560-CR

                                       Vernon TRAVIS,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B13637
                        Honorable Stephen B. Ables, Judge Presiding


                                        ORDER
         Appellant’s brief was originally due December 31, 2014. When no brief was filed, this
court sent a notice pursuant to Rule 38.8 of the Texas Rules of Appellate Procedure. In response,
on January 5, 2015, appellant filed a motion to extend time to file his brief, asking for an
additional thirty days. Accordingly, We GRANT appellant’s motion and ORDER appellant to
file this brief in this court on or before January 30, 2015.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court